FILED
                            NOT FOR PUBLICATION                             JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSEPH GRICE,                                    No. 12-17411

               Petitioner - Appellant,           D.C. No. 4:07-cv-02490-PJH

  v.
                                                 MEMORANDUM*
JOHN MARSHALL,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       California state prisoner Joseph Grice appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 2253. We review a district court’s denial of a

habeas corpus petition de novo, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2011), and we affirm.

      Grice contends that the trial court violated his rights to present a defense and

to confrontation under the Sixth and Fourteenth Amendments when it limited

Grice’s ability to cross-examine a prosecution witness with her prior misdemeanor

arrests and convictions. The California Court of Appeal’s rejection of this claim

was not contrary to, or an unreasonable application of, clearly established federal

law. See 28 U.S.C. § 2254(d)(1); see Michigan v. Lucas, 500 U.S. 145, 151 (1991)

(“Restrictions on a criminal defendant’s rights to confront adverse witnesses and to

present evidence may not be arbitrary or disproportionate to the purposes they are

designed to serve.” (internal quotations omitted)).

      Grice’s petition to the district court also alleged that (1) his trial counsel was

ineffective for failing to discover and present evidence of the victim’s violent

history, and (2) the trial court violated his right to present a defense when it

excluded testimony about Grice’s pre-trial custodial status. The district court

issued a certificate of appealability as to these issues. On appeal, Grice’s counsel

states that no further briefing is necessary. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief on these claims.

      AFFIRMED.


                                           2                                       12-17411